Citation Nr: 1636585	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-21 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to recognition of the Appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to November 1963 and from November 1965 to March 1973.  He died in March 2013.  The Appellant is claiming to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to Dependency and Indemnity Compensation, death pension benefits, and accrued benefits on the basis that the appellant was not the surviving spouse of the Veteran.  Thus, the Board has characterized the issue on appeal as stated above.

The Appellant's claim was remanded by the Board in March 2014 and January 2015.  The claim has been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks recognition as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.

The appellant divorced her prior husband in January 1979.

A birth certificate of record indicates that the appellant gave birth to a child in January 1986 and lists the Veteran as the father.  The individual who informed the Department of Health of the birth was also listed as the Veteran.

The Veteran divorced his prior wife in Oklahoma in April 1986.  The decree stated that neither party shall marry a third party for a period of six months from the date of the decree.

The records reveal that the Veteran and the appellant were married in Arkansas in April 1986, two days after the issuance of the decree of divorce.

In June 1986 the appellant reported that she was separated from her husband.  In July 1986 the appellant reported that she was at a shelter for battered women.  In a July 1986 statement the appellant asked that VA not divulge her whereabouts due to the Veteran's abusive behavior.

The Veteran petitioned for annulment in August 1986.  The petition argued that the Veteran was deserted by the appellant.

A statement on a Social Security Administration form indicates that the Veteran was asked to contact someone regarding the validity of his marriage.

In January 1987 the appellant requested that the information regarding her be kept confidential.

In August 1992 the Veteran reported that he divorced the appellant in 1986 to 1987 and that he did not know where she was.

In a statement dated in November 1988 the Vetera denied children with the appellant and reported that he never adopted any of her children.

A Family Court Judgment from Missouri, dated in March 2003, indicates that the marriage of the Veteran and the appellant is dissolved.  The Veteran appeared in person and the appellant remained in default and failed to appear.  It is noted that there were no minor children and the appellant was not pregnant.

In March 2009 the appellant reported that she did not divorce the Veteran and that if he divorced her in 2003 she was never served with papers of the divorce.

In a will dated in September 2003, the appellant identified the Veteran as her husband.

In response to a request for further information to the Missouri court that issued the divorce decree in March 2003, in September 2015 additional documents regarding the divorce were associated with the claims file.  These documents include a signed statement by the Veteran's attorney that return of service indicated the appellant could not be found.

In September 2015 the appellant submitted a copy of Respondent's Motion and Memorandum to set Aside Default Judgment on the Basis of Fraud Pursuant to Mo. Rev. Stat. § 516.120(5).  This motion was to argue that the divorce be set aside.  There is no indication that this document was filed in Missouri.  In the document the appellant via her attorney argued that the Veteran had full knowledge of the appellant's address and that the appellant was not properly served.  In addition, it argued that the Veteran committed fraud by affirming under oath that the parties had no minor children born of the marriage when, at the time of the divorce, they had a 17 year old child.

In a statement received in December 2015, the appellant reported that there would be no further legal proceeding because the Veteran could not be served with papers as he was deceased.  

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205 (b) (2015).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the decree is thus brought into question, where the issue is whether the Veteran was single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206 (a).  Where the issue is the validity of marriage to a Veteran following a divorce, the matter of recognition of the divorce by VA will be determined according to the laws of the jurisdictions specified in § 3.1 (j).  38 C.F.R. § 3.206 (b).  

Marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1 (j).

The appellant has put forth contentions to the effect that the 2003 divorce was not valid.  In effect, she argues that she was not properly served with notice of the proceeding and that the divorce was fraudulently obtained based upon an affirmation that she and the Veteran did not have any minor children.   Under the circumstances, the Board believes that the appellant has effectively placed in issue the validity of the 2003 divorce and therefore, additional development, including a Regional Counsel opinion, is necessary in order to comply with provisions of 38 C.F.R. § 3.206.

In January 2015, the Board separately remanded to the Health Administration Center (HAC) in Denver, Colorado a claim of entitlement to eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the appellant.  The Board requested the same development as was requested in the January 2015 remand of the issue currently before the Board.  The remand to the HAC has not been completed and returned to the Board for adjudication.  As the HAC in processing the remand, may obtain additional information regarding the status of the appellant's marriage, on remand, the RO must coordinate with the HAC to insure completion of the development ordered in January 2015 prior to obtaining a Regional Counsel opinion.

Accordingly, the case is REMANDED for the following action:

1.  Coordinate with the HAC to insure that the development requested in the January 2015 remand to the HAC is completed.

2.  Thereafter, obtain an opinion from the St. Louis Regional Counsel.  The Regional Counsel must be requested to review the evidence of record and provide an opinion as to whether the March 2003 Family Court Judgment entered in the Family Court of St. Louis County, Missouri was legally valid, void or voidable.  Specifically, the Regional Counsel should address the contentions of failure to properly serve the appellant and fraud in obtaining the divorce.  The rationale for the opinion should be explained fully, and should include appropriate citations to controlling statutes, regulations and precedent case law. 

3.  Then readjudicate the claim on appeal with formal consideration as to the validity of the March 2003 divorce.  If the benefit sought on appeal remains denied, the appellant must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations (including 38 C.F.R. § 3.206) considered pertinent to the issue currently on appeal and a detailed analysis of the reasons and bases for the RO's decision.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


